Pee Curiam,
It is conceded that “ the sole question here is whether under the provisions of the several acts of assembly, recited in the history of the case, the appellant was entitled to file and enforce a lien for pumping oil wells on the leasehold estate of the defendants.” It is not necessary for us to enter upon an exhaustive review of the acts of assembly recited in the history referred to, because these appear in the elaborate opinion of Judge Clark to which reference can be readily made. In a careful examination and consideration of that opinion, we are satisfied that a correct conclusion was arrived at by the learned court below. Wo therefore affirm the order of the court and strike off the lien at the costs of the plaintiff.